 



EMPLOYMENT AGREEMENT

 

Executed on September 9, 2018

 

This Employment Agreement (the “Agreement”) is entered into by and between
Novomic Ltd., with offices at 23 Hamelacha St., Rosh Hain, Israel (the
“Company”) and Nir Shemesh, I.D. No. 021612759, of ________________________,
email: nir.shemesh@gmail.com (the “Employee”).

 

EMPLOYMENT AND COMPENSATION

 

1. The Company has agreed to employ Employee for an indefinite period and
Employee has agreed to become so employed, on the terms and conditions set forth
herein. The commencement date of the employment, Employee’s position, the
reporting duties and other work-related terms, including salary, entitlements
and fringe benefits, are specified in Appendix A attached hereto.     2.
Employee undertakes to devote Employee’s full time, attention, skill, and effort
exclusively to the performance of Employee’s duties and undertakes not to
engage, whether as an employee or otherwise, in any business, commercial or
professional activities, whether or not for compensation, during Employee’s
employment, without the prior written consent of the Company. Nothing contained
herein shall derogate from Employee’s undertakings in Appendix B attached
hereto.     3. This Agreement may be terminated by either party at any time by
giving the other party hereto a prior notice of such termination, as specified
in Appendix A (the “Notice Period”).     4. Notwithstanding anything to the
contrary in Section 3 above, the Company may terminate the employee’s employment
for Cause. In any event of termination for Cause, the Employment under this
Agreement shall forthwith terminate and thereafter the Company shall not have
any further liability or obligation towards Employee, including with respect to
Notice Period. The term “Cause” means: (i) breach of Employee’s fiduciary
duties, misappropriation of the Company’s property or any breach of Employee’s
undertakings under Appendix B; or (ii) a material breach by the Employee of this
Agreement, provided however, that Employee has not cured such breach (if
remediable) within 7 days following a notice sent to Employee by the Company; or
(iii) Employee’s indictment for a criminal offense (other than an offense for
which a fine or non-custodial penalty is imposed) or involvement in sexual
harassment of another employee or third party in connection with Employee’s
employment; or (iv) any other circumstances under which prior notice may be
denied from Employee upon termination of employment under any applicable law.  
  5. Employee shall have no lien on any of the Company’s assets, equipment or
any other material in Employee’s possession. Employee shall return to the
Company all Company’s equipment no later than the day of termination of
employer-employee relationship, prior to any unpaid leave or within 7 days
following Company’s demand.     6. Nothing herein shall derogate from any right
Employee may have, in accordance with any law, expansion order, collective
bargaining agreement, employment agreement or any other agreement with respect
to the terms of Employee’s employment, which cannot be stipulated against.

 

NON DISCLOSURE, COMPETITIVE ACTIVITY AND OWNERSHIP OF INVENTIONS

 

7. Simultaneously with the signing of this Agreement, Employee shall sign the
Non-Disclosure, Unfair Competition and Ownership of Inventions Undertaking in
favor of the Company, attached hereto as Appendix B.

 

EMPLOYEE’S REPRESENTATIONS AND UNDERTAKINGS

 

Employee represents, warrants, and undertakes all of the following:

 

8. Employee has the ability, knowledge and qualifications needed to perform
Employee’s obligations under this Agreement. Employee does not suffer from any
physical or mental health issues which may have an unreasonable influence on the
performance of Employee’s undertakings under this Agreement.

 

Company: /s/ Doron Biran

Employee: /s/ Nir Shemesh

 -2- 

 

9. There are no other undertakings or agreements preventing, restricting or
limiting the fulfillment of Employee’s obligations under this Agreement.
Employee shall not, by entering into this Agreement and performing Employee’s
obligations hereunder, be deemed to be: (i) violating any right of Employee’s
former employer(s), or (ii) in breach of or in conflict with, any of Employee’s
obligations towards Employee’s former employer(s) or under any agreement or
obligation to which Employee is bound.     10. Employee shall inform the Company
of any matter in which Employee or Employee’s immediate family has a personal
interest and which might give rise to a conflict of interest with Employee’s
duties under the terms of Employee’s employment, immediately upon becoming aware
of such matter.     11. Employee shall not receive any benefit from any third
party, directly or indirectly in connection with Employee’s employment. In the
event Employee breaches this undertaking, without derogating from any of the
Company’s rights, such benefit or its value shall become the sole property of
the Company and the Company may deduct the value of such benefit from any
payment Employee may be entitled to. This section does not apply to gifts or
benefits with insignificant value.     12. In carrying out Employee’s duties,
Employee shall not act in a way which contradicts the signature rights of the
Company.     13. Employee acknowledges and agrees that from time to time
Employee may be required by the Company to travel and stay abroad as part of
Employee’s obligations under this Agreement. Employee hereby acknowledges and
agrees that while Employee is abroad as part of Employee’s obligations under
this Agreement, Employee shall serve as a senior representative of the Company,
a position which requires a special degree of personal trust, as defined in the
Working Hours and Rest Law, 1951 (the “Working Hours and Rest Law”). Therefore,
in these special circumstances, the provisions of the Working Hours and Rest Law
shall not apply to the Employee’s employment under this Agreement. Employee
acknowledges that while Employee is abroad as part of Employee’s obligations
under this Agreement, Employee shall be required to work “overtime” hours,
including during late hours and during “weekly hours of rest”, and that Employee
shall not be granted any additional compensation with regard to such “overtime”
hours. Employee acknowledges that the monetary implications of this provision
have been taken into account by the parties to this Agreement in their decision
on the compensation specified in Appendix A and by the Employee in the
Employee’s decision to engage in this Agreement.     14. Employee acknowledges
that in extraordinary circumstances the Company may require the Employee to
participate in a polygraph test. Employee agrees that: (a) the Company may rely
on the results of such polygraph test; and (b) the results of such test may be
presented in any legal proceedings and may be considered as valid evidence.    
15. Unless otherwise provided under this Agreement or Company’s procedures,
Employee will use the Company’s equipment for the purpose of Employee’s
employment only. Thus, Employee shall not use the Company’s computers/laptops
and email system (including by smartphone) for personal purposes (the “Company’s
Computers”), shall not store any private material on Company’s Computers and
shall not store company documents on Employee’s cloud storage accounts. For
personal purposes, Employee shall be entitled to use external email services
(such as Gmail, Yahoo Mail, etc.).     16. Employee acknowledges and agrees as
follows: (i) the Company shall have the right to allow other employees and other
third parties to use the Company’s Computers; (ii) the Company shall have the
right to conduct inspections on any and all of the Company’s Computers,
including inspections of email transmissions, internet usage and inspections of
their content and shall have the right to use the findings of such inspections
for the Company’s purposes; (iii) in light of Employee’s undertaking that the
sole use of the Company’s Computers shall be for business purposes, Employee has
no right to privacy in any of the Company’s Computers.     17. Employee
acknowledges and agrees that information related to the Employee and the
Employee’s terms of employment at the Company, as shall be received and held by
the Company (the “Information”), may be transferred to third parties, including
those located abroad, subject to: (a) that such transfer shall be made only in
order for the Company to comply with any relevant legal requirements or due to
business purposes of the Company (including transactions related with the
Company); (b) that the transferred Information shall be limited to the
reasonable and necessary scope; and (c) that the receiver of the Information
shall undertake, to the extent possible, to preserve the privacy of the
Information, at least at the level of privacy kept by the Company itself
regarding the Information.

 

Company: /s/ Doron Biran

Employee: /s/ Nir Shemesh

 -3- 

 

18. In the event this Agreement is terminated for any reason whatsoever,
Employee shall cooperate with the Company and exercise Employee’s best efforts
to assist in the integration of the person or persons who will assume Employee’s
responsibilities into the Company.

 

GENERAL PROVISIONS

 

19. This Agreement and all Appendices attached hereto constitute the entire
agreement between the parties and supersede all prior agreements, proposals,
understandings and arrangements, if any, whether oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may be
amended, supplemented or modified only by a written instrument duly signed by or
on behalf of each party hereto.     20. This Agreement shall be governed by and
construed in accordance with the laws of the State of Israel, without giving
effect to its laws pertaining to conflict of laws. Any and all disputes in
connection with this Agreement shall be submitted to the exclusive jurisdiction
of the competent courts or tribunals, as relevant, located in the city of
Tel-Aviv-Jaffa, Israel.     21. Any notice or other communication in connection
with this Agreement must be in writing to the address set forth in the preamble
to this Agreement (or to such other address as shall be specified by like
notice), sent via registered mail, messenger or email. Such notice shall be
deemed given after four (4) business days, if sent via registered mail; after
one (1) day if sent by messenger, provided a proof of delivery has been
received; after one (1) day if sent by email, provided however, that a
computerized automatic “received” approval (delivery receipt) was sent by the
email server.

 

Employee acknowledges that:

 

(1) she has read and fully understood all the provisions of this Agreement and
its appendices;     (2) she was given the opportunity to consult with third
parties, including her attorneys; and     (3) This Agreement was signed at
Employee’s own free will.

 

Novomic Ltd.   Employee - Nir Shemesh       By: /s/ Doron Biran   /s/ Nir
Shemesh Name: Doron Biran     Title: CEO    

 

Company: /s/ Doron Biran

Employee: /s/ Nir Shemesh

 -4- 

 

APPENDIX A

 

TERMS OF EMPLOYMENT AND COMPENSATION

 

1. Commencement Date, Position and Reporting - Employee’s employment shall
commence on September 9, 2018, in the position of Chief Financial Officer.
Employee shall report directly to Company’s Chief Executive Officer.     2.
Working Hours - Employee shall be employed on a 5-day workweek basis. Employee’s
working hours shall be in accordance with the Company’s policy, as in effect
from time to time. On the date of signature of this Agreement the normal working
hours of the Company are 9:00 to 18:00. The Company may instruct the Employee to
work overtime. Employee’s entitlement to breaks will be in accordance with any
applicable law. Employee’s rest day shall be Saturday.     3. Notice Period -
During the first 6 months of Employee’s employment, the Notice Period shall be
in accordance with the Prior Notice for Dismissal and Resignation Law, 2001;
Thereafter - the Notice Period shall be 1 month. Notwithstanding the above, the
Company shall be entitled to consider the Employee’s clear and unequivocal oral
notice of resignation as binding, in the absence of written notice.     4.
Salary – A gross monthly salary of NIS 17,500 (the “Base Salary”). An additional
global payment of NIS 4,700 per month for up to 40 overtime hours at an hourly
rate of 125% and NIS 2,800 per month for up to 20 overtime hours at an hourly
rate of 150% (the “Global Overtime Payment”) – up to 60 overtime hours in total
(the “Quota”). Employee will be entitled to full Global Overtime Payment even if
the entire Quota was not met.

 

The parties estimate that the Quota reflects the actual overtime hours that
Employee may work and therefore, the Global Overtime Payment is sufficient to
cover all overtime work. The Company undertakes that the Global Overtime Payment
shall be raised together with any Base Salary increase.

 

Upon the first anniversary of the Employee’s employment by the Company, his
Salary shall be increased by 5%.

 

5. The parties agree that the Global Overtime Payment be treated, for all
intents and purposes, as salary payment and therefore the Base Salary and the
Global Overtime Payment shall be collectively referred to as the “Salary”. Any
payment or benefit under this Appendix A, other than the Salary, shall not be
considered as a salary for any purpose whatsoever, and the Employee shall not
maintain or claim otherwise. The Salary shall be payable on such dates as
required by law.

 

6. Pension Arrangements - The Company shall insure the Employee under an
accepted ‘Managers’ Insurance’ plan (the “Managers’ Insurance Policy”), a
Pension Fund (the “Pension Fund”) or a combination of both, at Employee’s
choice, according to the following rates and conditions:

 

  6.1. Managers’ Insurance Policy:             6.1.1. Disability Insurance - The
Company, at its own discretion and expense, shall purchase a disability
insurance, under normal and acceptable conditions, which would insure 75% of the
Salary (the “Disability Insurance”). The Company’s contribution for Disability
Insurance shall, in no circumstances, exceed the amount of 2½% of the Salary.  
          6.1.2. Severance - an amount equal to 8⅓% of the Salary;            
6.1.3. Company’s contribution towards pension - the difference between 6.5% of
the Salary and the actual percentage of the Salary contributed towards
Disability Insurance, provided that the Company’s contribution towards pension
shall not be lesser than 5% of the Salary.             6.1.4. Employee’s
contribution towards pension – 6% of the Salary.

 

Company: /s/ Doron Biran

Employee: /s/ Nir Shemesh

 -5- 

 

  6.2. Pension Fund: Severance - an amount equal to 8⅓% of the Salary; Pension -
an amount equal to 6.5% of the Salary. In addition, the Company will deduct from
Employee’s monthly paycheck a sum equal to 6% of the Salary as Employee’s
contribution.

 

7. Study Fund. The Company and the Employee shall contribute to a study fund
pursuant to applicable law.     8. Pension Funds Release - The Company and
Employee agree to adopt the provisions of the “General Approval of the Minister
of Labor and Social Welfare Regarding Payments by Employers to a Pension Fund
and Insurance Fund in lieu of Severance Pay”, which was issued in accordance
with the Severance Pay Law, 1963 (the “General Acknowledgement”), as amended
from time to time. The General Acknowledgment is attached to this Agreement as
Appendix C. The Company waives any right that it may have for the repayment of
any monies paid by it to the Managers’ Insurance Policy and/or the Pension Fund,
unless the right of Employee to severance has been revoked by a judicial
decision, under Section 16 or 17 of the Severance Pay Law, 1963 (to the extent
of such revocation) or in case Employee withdrew monies from the Pension Fund or
the Insurance Fund for any reason other than death, disability or retirement at
the age of sixty or thereafter.

 

Employee hereby acknowledges and confirms that the Company’s contributions
towards the Employee’s Insurance Policy and/or the Pension Fund are and shall be
in lieu of severance pay, if Employee shall be entitled to such, according to
Section 14 of the Severance Pay Law, 1963 and in accordance with the General
Acknowledgement.

 

9. Vacation - Employee shall be entitled to 20 vacation days (the “Vacation
Days”) with respect to each full year of continuous employment with the Company.
Employee shall be entitled to carry forward the unused Vacation Days in
accordance with the terms set out in the Leave Law. Any contractual vacation
days (annual leave days granted in excess of the amount required by law or by
any applicable expansion order) remaining unused at the end of any 12-month
period of employment, shall be forfeited with no compensation payable.     10.
Sick Leave - Employee shall be entitled to sick leave in accordance with the
provisions of the Sick Pay Law, 1976. In the event Employee is absent from work
due to illness, Employee shall notify the Company of the illness on the first
day of absence, unless Employee is unable to provide such notice due to
Employee’s medical condition, in which case the notice will be delivered as soon
as possible. Such notice shall include, inter alia, the estimated period in
which Employee will be absent from work. Employee shall be reimbursed for his
sick leave commencing on his first day of leave.     11. Recuperation Pay -
Employee shall be entitled to Recuperation Pay (“Dmey Havra’a”) in accordance
with the applicable expansion order.     12. Car

 

The Company shall lease a Hyundai i25 (the “Car”) for the Employee and shall
bear the costs of the Car, including rental fees, registration and gasoline. The
Car shall be used by the Employee pursuant to and in accordance with the
Company’s policy and guidelines from time to time.

 

13. Business Expenses - The Company shall reimburse Employee for necessary and
customary business expenses incurred by Employee, in accordance with the
Company’s policy, as amended from time to time.     14. Stock Options – The
Employee shall be entitled to receive such stock options, representing 1% of the
issued share capital of the Company’s parent company, TechCare Corp. to vest in
annual increments over 4 years of continuous employment by the Company (the
“Options”). The exercise price of the Options shall be equivalent to the average
VWAP of the stock during a 30 days’ period prior to the signing of this
Agreement. The grant of the Options shall be subject to the approval of the
Company’s Board of Directors and pursuant a stock award agreement.     15.
Annual Bonus. In the event shall generate an annual operational profit of
$1,000,000, the Employee shall be entitled to a bonus equivalent to 2 monthly
Base Salaries.     16. Taxes - The Company shall withhold, deduct, transfer
and/or charge Employee with all taxes and other compulsory payments as required
under law in respect of, or resulting from, the compensation paid to or received
by Employee and in respect of all the benefits that Employee is or may be
entitled to.

 

Novomic Ltd.   Employee – Nir Shemesh       By: /s/ Doron Biran   /s/ Nir
Shemesh Name: Doron Biran     Title: CEO    

 

Company: /s/ Doron Biran

Employee: /s/ Nir Shemesh

 -6- 

 

APPENDIX B

 

THIS UNDERTAKING (“Undertaking”) is entered into as of September 9, 2018, by Nir
Shemesh, I.D. No. 021612759, of __________________________, email:
Nir.Shemesh@gmail.com (the “Employee”).

 

WHEREAS, Employee wishes to be employed by Novomic Ltd. (the “Company”); and

 

WHEREAS, it is critical for the Company to preserve and protect its Confidential
Information (as defined below) and its rights in Inventions (as defined below)
and in all related intellectual property, and Employee is entering into this
Undertaking as a condition to Employee’s employment with the Company.

 

NOW, THEREFORE, the Employee undertakes and warrants towards the Company as
follows:

 

References herein to the term “Company” shall include any of the Company’s
direct or indirect parent, subsidiary and affiliated companies, and their
respective successors and assigns.

 

1. Confidentiality.

 

1.1. Employee acknowledges that Employee may have access to information that
relates to the Company, its business, assets, financial condition, affairs,
activities, plans and projections, customers, suppliers, partners, and other
third parties with whom the Company agreed or agrees, from time to time, to hold
information of such party in confidence (the “Confidential Information”).
Confidential Information shall include, without limitation, information, whether
or not marked or designated as confidential, concerning technology, products,
research and development, patents, copyrights, inventions, trade secrets, test
results, formulae, processes, data, know-how, marketing, promotion, business and
financial plans, policies, practices, strategies, surveys, analyses and
forecasts, financial information, customer lists, agreements, transactions,
undertakings and data concerning employees, consultants, officers, directors,
and shareholders. Confidential Information includes information in any form or
media, whether documentary, written, oral, magnetic, electronically transmitted,
through presentation or demonstration or computer generated. Confidential
Information shall not include information that: (i) has become part of the
public domain not as a result of a breach of any obligation owed by Employee to
the Company; or (ii) is required to be disclosed by law or the binding rules of
any governmental organization, provided, however, that Employee gives the
Company prompt notice thereof so that the Company may seek a protective order or
other appropriate remedy, and further provided, that in the event that such
protective order or other remedy is not obtained, Employee shall furnish only
that portion of the Confidential Information which is legally required, and
shall exercise all reasonable efforts required to obtain confidential treatment
for such information.     1.2. Employee acknowledges and understands that the
employment by the Company and the access to Confidential Information creates a
relationship of confidence and trust with respect to such Confidential
Information.     1.3. During the term of Employee’s employment and at any time
after termination or expiration thereof, for any reason, Employee shall keep in
strict confidence and trust, shall safeguard, and shall not disclose to any
person or entity, nor use for the benefit of any party other than the Company,
any Confidential Information, other than with the prior express consent of the
Company.     1.4. All right, title and interest in and to Confidential
Information are and shall remain the sole and exclusive property of the Company
or of the third party providing such Confidential Information to the Company, as
the case may be. Without limitation of the foregoing, Employee agrees and
acknowledges that all memoranda, books, notes, records, email transmissions,
charts, formulae, specifications, lists and other documents (contained on any
media whatsoever) made, reproduced, compiled, received, held or used by Employee
in connection with the employment by the Company or that otherwise relates to
any Confidential Information (the “Confidential Material”), shall be the
Company’s sole and exclusive property and shall be deemed to be Confidential
Information. All originals, copies, reproductions and summaries of the
Confidential Materials shall be delivered by Employee to the Company upon
termination or expiration of Employee’s employment for any reason, or at any
earlier time at the request of the Company, without Employee retaining any
copies thereof.

 

Company: /s/ Doron Biran

Employee: /s/ Nir Shemesh

 -7- 

 

1.5. During the term of Employee’s employment with the Company, Employee shall
not remove from the Company’s offices or premises any Confidential Material
unless and to the extent necessary in connection with the duties and
responsibilities of Employee and permitted pursuant to the then applicable
policies and regulations of the Company. In the event that such Confidential
Material is duly removed from the Company’s offices or premises, Employee shall
take all actions necessary in order to secure the safekeeping and
confidentiality of such Confidential Material and return the Confidential
Material to their proper files or location as promptly as possible after such
use.     1.6. During the term of Employee’s employment with the Company,
Employee will not improperly use or disclose any proprietary or confidential
information or trade secrets, and will not bring onto the premises of the
Company any unpublished documents or any property, belonging to any former
employer or any other person to whom Employee has an obligation of
confidentiality and/or non-use (including, without limitation, any academic
institution or any entity related thereto), unless generally available to the
public or consented to in writing by that person.

 

2. Unfair Competition and Solicitation.     2.1. Employee undertakes that during
the term of employment with the Company Employee shall not engage, establish,
open or in any manner whatsoever become involved, directly or indirectly, either
as an employee, owner, partner, agent, shareholder, director, consultant or
otherwise, in any business, occupation, work or any other activity which
competes with the business of the Company.     2.2. Employee undertakes that for
a period of twelve (12) months following termination of Employee’s employment
for whatever reason Employee shall not engage, establish, open or in any manner
whatsoever become involved, directly or indirectly, either as an employee,
owner, partner, agent, shareholder, director, consultant or otherwise, in any
business, occupation, work or any other activity which is reasonably likely to
involve or require the use of any of the Company’s Major Assets, as defined
below. Employee confirms that engagement, establishment, opening or involvement,
directly or indirectly, either as an employee, owner, partner, agent,
shareholder, director, consultant or otherwise, in any business, occupation,
work or any other activity which competes with the business of the Company as
conducted during the term of employment or contemplated, during such term, to be
conducted, is likely to require the use of all or a portion of the Company’s
Major Assets.     2.3. Employee hereby declares that he/she is aware that a
portion of the Salary contains additional consideration in exchange for the
Employee fully undertaking the non-compete provisions in Sections 2.1 and 2.2
above. Notwithstanding anything in this provision, the Employee declares that
he/she is financially capable of undertaking these non-compete provisions.    
2.4. Employee undertakes that during the term of employment with the Company and
for a period of twelve (12) months thereafter: (i) Employee shall not, directly
or indirectly, solicit, hire or retain as an employee, consultant or otherwise,
any employee of the Company or induce or attempt to induce any such employee to
terminate or reduce the scope of such employee’s employment with the Company;
and (ii) Employee shall not, directly or indirectly, solicit or induce, or
attempt to solicit or induce, any consultant, service provider, agent,
distributor, customer or supplier of the Company to terminate, reduce or modify
the scope of such person’s engagement with the Company.     2.5. Employee
acknowledges that in light of Employee’s position with the Company and in view
of Employee’s exposure to, and involvement in, the Company’s sensitive and
valuable proprietary information, property (including, intellectual property)
and technologies, as well as its goodwill and business plans (the “Company’s
Major Assets”), the provisions of this Section 2 above are reasonable and
necessary to legitimately protect the Company’s Major Assets, and are’s Major
Assets, and are being undertaken by Employee as a condition to the employment of
Employee by the Company. Employee confirms that Employee has carefully reviewed
the provisions of this Section 2, fully understands the consequences thereof and
has assessed the respective advantages and disadvantages to Employee of entering
into this Undertaking and, specifically, Section 2 hereof.

 

Company: /s/ Doron Biran

Employee: /s/ Nir Shemesh

 -8- 

 

3. Ownership of Inventions.     3.1. Employee will notify and disclose in
writing to the Company, or any persons designated by the Company from time to
time, all information, improvements, inventions, trademarks, works, designs,
trade secrets, formulae, processes, techniques, know-how and data, whether or
not patentable or registerable under copyright or any similar laws, made or
conceived or reduced to practice or learned by Employee, either alone or jointly
with others, during Employee’s employment with the Company (including after
hours, on weekends or during vacation time) (all such information, improvements,
inventions, trademarks, works, designs, trade secrets, formulae, processes,
techniques, know-how, and data are hereinafter referred to as the
“Invention(s)”) immediately upon discovery, receipt or invention as applicable.
    3.2. Employee agrees that all the Inventions are, upon creation, Inventions
of the Company, shall be the sole property of the Company and its assignees, and
the Company and its assignees shall be the sole owner of all title, rights and
interest in and to any patents, copyrights, trade secrets and all other rights
of any kind or nature, including moral rights, in connection with such
Inventions. Employee hereby irrevocably and unconditionally assigns to the
Company all the following with respect to any and all Inventions: (i) all title,
rights and interest in and to any patents, patent applications, and patent
rights, including any and all continuations or extensions thereof; (ii) rights
associated with works of authorship, including copyrights and copyright
applications, Moral Rights (as defined below) and mask work rights; (iii) rights
relating to the protection of trade secrets and confidential information; (iv)
design rights and industrial property rights; (v) any other proprietary rights
relating to intangible property including trademarks, service marks and
applications thereof, trade names and packaging and all goodwill associated with
the same; (vi) any and all title, rights and interest in and to any Invention;
and (vii) all rights to sue for any infringement of any of the foregoing rights
and the right to all income, royalties, damages and payments with respect to any
of the foregoing rights. Employee also hereby forever waives and agrees never to
assert any and all Moral Rights Employee may have in or with respect to any
Inventions, even after termination of employment on behalf of the Company.
“Moral Rights” means any right to claim authorship of a work, any right to
object to any distortion or other modification of a work, and any similar right,
existing under the law of any country in the world, or under any treaty.    
3.3. Employee has attached hereto, as Exhibit B-1, a list describing all
information, improvements, inventions, formulae, processes, techniques, know-how
and data, whether or not patentable or registerable under copyright or any
similar laws, and whether or not reduced to practice, original works of
authorship and trade secrets made or conceived by or belonging to the Employee
(whether made solely by the Employee or jointly with others) that: (i) were
developed by the Employee prior to the Employee’s engagement with the Company
(collectively, the “Prior Inventions”), (ii) relate to the Company’s actual or
proposed business, products or research and development, and (iii) are not
assigned to the Company hereunder; or, if Exhibit B-1 is incomplete or if no
such list is attached, the Employee represents that there are no such Prior
Inventions.     3.4. Employee further agrees to perform, during and after
employment, all acts deemed reasonably necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in obtaining, maintaining,
defending and enforcing the Inventions in any and all countries. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings. Employee hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents, as Employee’s
agents and attorneys-in-fact to act for and on Employee’s behalf and instead of
Employee, to execute and file any documents and to do all other lawfully
permitted acts to further the above purposes with the same legal force and
effect as if executed by Employee.     3.5. Employee shall not be entitled to
any monetary consideration or any other consideration except as explicitly set
forth in the employment agreement between Employee and the Company. Without
limitation of the foregoing, Employee irrevocably confirms that the
consideration explicitly set forth in the employment agreement is in lieu of any
rights for compensation that may arise in connection with the Inventions under
applicable law and waives any right to claim royalties or other consideration
with respect to any Invention, including under Section 134 of the Israeli Patent
Law - 1967. Any oral understanding, communication or agreement with respect to
the matters set forth herein, not memorialized in writing and duly signed by the
Company, shall be void.

 

Company: /s/ Doron Biran

Employee: /s/ Nir Shemesh

 -9- 

 

4. General.     4.1. Employee represents that the performance of all the terms
of this Undertaking and Employee’s duties as an employee of the Company does not
and will not breach any invention assignment, proprietary information,
non-compete, confidentiality or similar agreements with, or rules, regulations
or policies of, any former employer or other party (including, without
limitation, any academic institution or any entity related thereto). Employee
acknowledges that the Company is relying upon the truthfulness and accuracy of
such representations in employing Employee.     4.2. Employee acknowledges that
the provisions of this Undertaking serve as an integral part of the terms of
Employee’s employment and reflect the reasonable requirements of the Company in
order to protect its legitimate interests with respect to the subject matter
hereof.     4.3. Employee recognizes and acknowledges that in the event of a
breach or threatened breach of this Undertaking by Employee, the Company may
suffer irreparable harm or damage and will, therefore, be entitled to injunctive
relief to enforce this Undertaking (without limitation to any other remedy at
law or in equity).     4.4. This Undertaking is governed by and construed in
accordance with the laws of the State of Israel, without giving effect to its
laws pertaining to conflict of laws. Any and all disputes in connection with
this Undertaking shall be submitted to the exclusive jurisdiction of the
competent courts or tribunals, as relevant, located in the city of
Tel-Aviv-Jaffa, Israel.     4.5. If any provision of this Undertaking is
determined by any court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Undertaking only with respect to such jurisdiction in which such clause or
provision cannot be enforced, and the remainder of this Undertaking shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Undertaking. In
addition, if any particular provision contained in this Undertaking shall for
any reason be held to be excessively broad as to duration, geographical scope,
activity or subject, it shall be construed by limiting and reducing the scope of
such provision so that the provision is enforceable to the fullest extent
compatible with applicable law.     4.6. The provisions of this Undertaking
shall continue and remain in full force and effect following the termination or
expiration of the employment relationship between the Company and Employee, for
whatever reason. This Undertaking shall not serve in any manner so as to
derogate from any of Employee’s obligations and liabilities under any applicable
law.     4.7. Employee hereby consents that, following the termination or
expiration of the employment relationship hereunder, the Company may notify the
Employee’s new employer about the Employee’s rights and obligations under this
Undertaking.     4.8. This Undertaking constitutes the entire agreement between
Employee and the Company with respect to the subject matter hereof and
supersedes all prior agreements, proposals, understandings and arrangements, if
any, whether oral or written, with respect to the subject matter hereof. No
amendment, waiver or modification of any obligation under this Undertaking will
be enforceable unless set forth in a writing signed by the Company. No delay or
failure to require performance of any provision of this Undertaking shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Undertaking as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.     4.9. This Undertaking, the rights of
the Company hereunder, and the obligations of Employee hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company may
assign any of its rights under this Undertaking. Employee may not assign,
whether voluntarily or by operation of law, any of its obligations under this
Undertaking, except with the prior written consent of the Company.

 

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of the date
first mentioned above.

 

/S/ Nir Shemesh  

 

Company: /s/ Doron Biran

Employee: /s/ Nir Shemesh

 -10- 

 

APPENDIX C

 

General Approval Regarding Payments by Employers to a Pension Fund and Insurance
Fund in lieu of Severance Pay

 

In accordance with the Severance Pay Law 5723-1963

 

By virtue of my authority under Section 14 of the Severance Pay Law 5723-1963
(hereinafter, the “Law”), I hereby confirm that payments made by an employer
beginning on the date this authorization is publicized, for its employee,
towards a comprehensive pension in a provident fund for benefit payments, which
is not an insurance fund as implied in the Income Tax Regulations (Rules for
Approving and Managing Provident Funds) 5724-1964 (hereinafter, a “Pension
Fund”), or towards Managers’ Insurance that includes an option for benefit
payments (hereinafter, an “Insurance Fund”) or a combination of payments towards
a Pension Fund and an Insurance Fund (hereinafter, “Employer Payments”), shall
be in lieu of the severance pay to which the said employee is entitled for the
wages of which the said payments were paid and the period for which they were
paid (hereinafter, the “Exempted Salary”), provided the following conditions
shall be met:

 

1. Employer Payments -         (a) To a Pension Fund are not less than 14.33% of
the Exempted Salary or 12% of the Exempted Salary if the employer pays for its
employee, in addition to this, supplementary severance payments towards a
Severance Pay Fund or an Insurance Fund in the name of the employee, at a rate
of 2.33% of the Exempted Salary. If the employer does not pay the said 2.33% in
addition to the 12%, its payments shall be only in lieu of 72% of the employee’s
severance pay.         (b) To an Insurance Fund are not less than one of the
following:

 

    (1) 13 1/3% of the Exempted Salary, if the employer pays for its employee
payments for additional monthly income support in case of employee’s inability
to work, through a plan approved by the Supervisor for Capital Markets,
Insurance and Savings in the Ministry of Finance, at a rate necessary to
guarantee at least 75% of the Exempted Salary, or at a rate of 2 1/2% of the
Exempted Salary, whichever is lower (hereinafter, “Loss of Work Capacity
Insurance”).             (2) 11% of the Exempted Salary, if the employer paid an
additional Payment for the Loss of Work Capacity Insurance, and in such case the
employer’s payments shall be only in lieu of 72% of the employee’s severance
pay. If, in addition to such payments, the employer has also paid payments for
the supplement of severance pay to a Severance Pay Fund or an Insurance Fund
under the name of the employee at a rate of 2 1/3% of the Exempted Salary, the
employer’s payments shall be in lieu of 100% of the employee’s severance pay.

 

2. Not later than three months from the commencement of the employer’s payments
a written agreement shall be prepared between the employer and the employee,
which shall include:

 

  (a) The employee’s agreement to an arrangement in accordance with this
authorization, in wording that specifies the employer’s payments and the Pension
Fund and the Insurance Fund, as relevant. The said agreement shall also include
the wording of this authorization.         (b) The employer’s prior waiver of
any right it may have to a financial reimbursement for all or part of its
payments, unless the employee’s right to severance pay is rescinded by a
judicial decree by virtue of Sections 16 or 17 of the Law, or that the employee
withdrew funds from the Pension Fund or from the Insurance Fund not for a
qualifying incident. In this regard a “qualifying incident”- death, disability
or retirement at the age of 60 or older.         (c) This authorization shall
not derogate from the employee’s right to severance pay under the Law,
collective agreement, expansion order or employment contract, for wages
exceeding The Exempted Salary.

 

  (-)       Eliyahu Yishai       Minister of Labor and Social Welfare

 

Company: /s/ Doron Biran

Employee: /s/ Nir Shemesh

   

 